DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-7, 9, 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 19-21, 23 of U.S. Patent No. 10847423. Although the claims at issue are not identical, they are not patentably distinct from each other.



Regarding Claim 1, Claim(s) 1 of US Patent No. 10847423 (Govindaraju) teaches an integrated circuit structure, comprising: a first fin structure having a long axis and a width, the long axis along a first direction; a second fin structure having a long axis and a width, the long axis along the first direction; a first gate electrode over the first fin structure, the first gate electrode having a long axis and a width, the long axis along a second direction orthogonal to the first direction; a second gate electrode over the second fin structure, the second gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first gate structure and the long axis of the second gate structure are along a same central axis; a gate plug between the first gate electrode and the second gate electrode, the gate plug between the first fin structure and the second fin structure, and the gate plug having a first chemical composition; a first contact electrode over the first fin structure, the first contact electrode having a long axis and a width, the long axis along the second direction; a second contact electrode over the second fin structure, the second contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first contact electrode and the long axis of the second contact electrode are along a same central axis; and a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug having a second chemical composition different than the first chemical composition, wherein the contact plug is offset from and overlapping with the gate plug along the first direction.

Regarding Claim 2, Claim(s) 1 of US Patent No. 10847423 (Govindaraju) teaches an integrated circuit structure, comprising: a first fin structure having a long axis and a width, the long axis along a first direction; a second fin structure having a long axis and a width, the long axis along the first direction; a first gate electrode over the first fin structure, the first gate electrode having a long axis and a width, the long axis along a second direction orthogonal to the first direction; a second gate electrode over the second fin structure, the second gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first gate structure and the long axis of the second gate structure are along a same central axis; a gate plug between the first gate electrode and the second gate electrode, the gate plug between the first fin structure and the second fin structure, and the gate plug having a first chemical composition; a first contact electrode over the first fin structure, the first contact electrode having a long axis and a width, the long axis along the second direction; a second contact electrode over the second fin structure, the second contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first contact electrode and the long axis of the second contact electrode are along a same central axis; and a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug having a second chemical composition different than the first chemical composition, wherein the contact plug is offset from and overlapping with the gate plug along the first direction.

Regarding Claim 3, Claim(s) 1, 3 of US Patent No. 10847423 (Govindaraju) teaches further comprising: a third gate electrode over the first fin structure, the third gate electrode having a long axis and a width, the long axis along the second direction; and a fourth gate electrode over the second fin structure, the fourth gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the third gate structure and the long axis of the fourth gate structure are along a same central axis.

Regarding Claim 4, Claim(s) 1, 3, 4 of US Patent No. 10847423 (Govindaraju) teaches further comprising: a third contact electrode over the first fin structure, the third contact electrode having a long axis and a width, the long axis along the second direction; and a fourth contact electrode over the second fin structure, the fourth contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the third contact electrode and the long axis of the fourth contact electrode are along a same central axis.

Regarding Claim 5, Claim(s) 1, 6 of US Patent No. 10847423 (Govindaraju) teaches further comprising: a first gate dielectric layer between the first fin structure and the first gate electrode; and a second gate dielectric layer between the second fin structure and the second gate electrode.
Regarding Claim 6, Claim(s) 1, 7 of US Patent No. 10847423 (Govindaraju) teaches wherein the gate plug has a width no greater than the width of the first gate electrode and no greater than the width of the second gate electrode.

Regarding Claim 7, Claim(s) 1 of US Patent No. 10847423 (Govindaraju) teaches an integrated circuit structure, comprising: a first fin structure having a long axis and a width, the long axis along a first direction; a second fin structure having a long axis and a width, the long axis along the first direction; a first gate electrode over the first fin structure, the first gate electrode having a long axis and a width, the long axis along a second direction orthogonal to the first direction; a second gate electrode over the second fin structure, the second gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first gate structure and the long axis of the second gate structure are along a same central axis; a gate plug between the first gate electrode and the second gate electrode, the gate plug between the first fin structure and the second fin structure, and the gate plug having a first chemical composition; a first contact electrode over the first fin structure, the first contact electrode having a long axis and a width, the long axis along the second direction; a second contact electrode over the second fin structure, the second contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first contact electrode and the long axis of the second contact electrode are along a same central axis; and a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug having a second chemical composition different than the first chemical composition, wherein the contact plug is offset from and overlapping with the gate plug along the first direction.


Regarding Claim 9, Claim(s) 1 of US Patent No. 10847423 (Govindaraju) teaches an integrated circuit structure, comprising: a first fin structure having a long axis and a width, the long axis along a first direction; a second fin structure having a long axis and a width, the long axis along the first direction; a first gate electrode over the first fin structure, the first gate electrode having a long axis and a width, the long axis along a second direction orthogonal to the first direction; a second gate electrode over the second fin structure, the second gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first gate structure and the long axis of the second gate structure are along a same central axis; a gate plug between the first gate electrode and the second gate electrode, the gate plug between the first fin structure and the second fin structure, and the gate plug having a first chemical composition; a first contact electrode over the first fin structure, the first contact electrode having a long axis and a width, the long axis along the second direction; a second contact electrode over the second fin structure, the second contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first contact electrode and the long axis of the second contact electrode are along a same central axis; and a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug having a second chemical composition different than the first chemical composition, wherein the contact plug is offset from and overlapping with the gate plug along the first direction. 




Regarding Claim 11, Claim(s) 1 of US Patent No. 10847423 (Govindaraju) teaches integrated circuit structure, comprising: a first fin structure having a long axis and a width, the long axis along a first direction; a second fin structure having a long axis and a width, the long axis along the first direction; a first gate electrode over the first fin structure, the first gate electrode having a long axis and a width, the long axis along a second direction orthogonal to the first direction; a second gate electrode over the second fin structure, the second gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first gate structure and the long axis of the second gate structure are along a same central axis; a gate plug between the first gate electrode and the second gate electrode, the gate plug between the first fin structure and the second fin structure, and the gate plug having a first chemical composition; a first contact electrode over the first fin structure, the first contact electrode having a long axis and a width, the long axis along the second direction; a second contact electrode over the second fin structure, the second contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first contact electrode and the long axis of the second contact electrode are along a same central axis; and a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug having a second chemical composition different than the first chemical composition, wherein the contact plug is offset from and overlapping with the gate plug along the first direction.

Regarding Claim 12, Claim(s) 1, 3 of US Patent No. 10847423 (Govindaraju) teaches further comprising: a third gate electrode over the first fin structure, the third gate electrode having a long axis and a width, the long axis along the second direction; and a fourth gate electrode over the second fin structure, the fourth gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the third gate structure and the long axis of the fourth gate structure are along a same central axis.


Regarding Claim 13, Claim(s) 1, 3, 4 of US Patent No. 10847423 (Govindaraju) teaches further comprising: a third contact electrode over the first fin structure, the third contact electrode having a long axis and a width, the long axis along the second direction; and a fourth contact electrode over the second fin structure, the fourth contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the third contact electrode and the long axis of the fourth contact electrode are along a same central axis.

Regarding Claim 14, Claim(s) 1, 5 of US Patent No. 10847423 (Govindaraju) teaches further comprising: a third contact electrode over the first fin structure, the third contact electrode having a long axis and a width, the long axis along the second direction; and a fourth contact electrode over the second fin structure, the fourth contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the third contact electrode and the long axis of the fourth contact electrode are along a same central axis.

Regarding Claim 15, Claim(s) 1, 6 of US Patent No. 10847423 (Govindaraju) teaches further comprising: a first gate dielectric layer between the first fin structure and the first gate electrode; and a second gate dielectric layer between the second fin structure and the second gate electrode.

Regarding Claim 16, Claim(s) 1, 7 of US Patent No. 10847423 (Govindaraju) teaches wherein the gate plug has a width no greater than the width of the first gate electrode and no greater than the width of the second gate electrode



	Regarding Claim 17, Claim(s) 19, 20 of US Patent No. 10847423 (Govindaraju) teaches a computing device, comprising: a package substrate; and a die coupled to the package substrate, the die including an integrated circuit structure, comprising: a first fin structure having a long axis and a width, the long axis along a first direction; a second fin structure having a long axis and a width, the long axis along the first direction; a first gate electrode over the first fin structure, the first gate electrode having a long axis and a width, the long axis along a second direction orthogonal to the first direction; a second gate electrode over the second fin structure, the second gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first gate structure and the long axis of the second gate structure are along a same central axis; a gate plug between the first gate electrode and the second gate electrode, the gate plug between the first fin structure and the second fin structure, and the gate plug having a first chemical composition; a first contact electrode over the first fin structure, the first contact electrode having a long axis and a width, the long axis along the second direction; a second contact electrode over the second fin structure, the second contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first contact electrode and the long axis of the second contact electrode are along a same central axis; and a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug having a second chemical composition different than the first chemical composition, wherein the contact plug is offset from and overlapping with the gate plug along the first direction; further comprising: a board, wherein the package substrate is coupled to the board.

Regarding Claim 18, Claim(s) 19, 20, 21 of US Patent No. 10847423 (Govindaraju) teaches  further comprising: a memory coupled to the board

Regarding Claim 19, Claim(s) 19, 20, 23 of US Patent No. 10847423 (Govindaraju) teaches a communication chip coupled to the board.

Regarding Claim 20, Claim(s) 19, 20 of US Patent No. 10847423 (Govindaraju) teaches a computing device, comprising: a package substrate; and a die coupled to the package substrate, the die including an integrated circuit structure, comprising: a first fin structure having a long axis and a width, the long axis along a first direction; a second fin structure having a long axis and a width, the long axis along the first direction; a first gate electrode over the first fin structure, the first gate electrode having a long axis and a width, the long axis along a second direction orthogonal to the first direction; a second gate electrode over the second fin structure, the second gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first gate structure and the long axis of the second gate structure are along a same central axis; a gate plug between the first gate electrode and the second gate electrode, the gate plug between the first fin structure and the second fin structure, and the gate plug having a first chemical composition; a first contact electrode over the first fin structure, the first contact electrode having a long axis and a width, the long axis along the second direction; a second contact electrode over the second fin structure, the second contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first contact electrode and the long axis of the second contact electrode are along a same central axis; and a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug having a second chemical composition different than the first chemical composition, wherein the contact plug is offset from and overlapping with the gate plug along the first direction; further comprising: a board, wherein the package substrate is coupled to the board.

Regarding Claim 21, Claim(s) 19, 20, 23 of US Patent No. 10847423 (Govindaraju) teaches the computing device of claim 17, further comprising: a communication chip coupled to the board.

Regarding Claim 22, Claim(s) 19, 20 of US Patent No. 10847423 (Govindaraju) teaches a computing device, comprising: a package substrate; and a die coupled to the package substrate, the die including an integrated circuit structure, comprising: a first fin structure having a long axis and a width, the long axis along a first direction; a second fin structure having a long axis and a width, the long axis along the first direction; a first gate electrode over the first fin structure, the first gate electrode having a long axis and a width, the long axis along a second direction orthogonal to the first direction; a second gate electrode over the second fin structure, the second gate electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first gate structure and the long axis of the second gate structure are along a same central axis; a gate plug between the first gate electrode and the second gate electrode, the gate plug between the first fin structure and the second fin structure, and the gate plug having a first chemical composition; a first contact electrode over the first fin structure, the first contact electrode having a long axis and a width, the long axis along the second direction; a second contact electrode over the second fin structure, the second contact electrode having a long axis and a width, the long axis along the second direction, wherein the long axis of the first contact electrode and the long axis of the second contact electrode are along a same central axis; and a contact plug between and in direct contact with the first contact electrode and the second contact electrode, the contact plug between the first fin structure and the second fin structure, and the contact plug having a second chemical composition different than the first chemical composition, wherein the contact plug is offset from and overlapping with the gate plug along the first direction; further comprising: a board, wherein the package substrate is coupled to the board.



Claim(s) 8, 10, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 19, 20 of U.S. Patent No. 10847423, in view of Cea (US PG Pub. No. 2014/0131660, hereinafter Cea).   

Regarding Claim 8, Claim(s) 1 of US Patent No. 10847423 (Govindaraju) teaches the integrated circuit structure of claim 1, 

Claim(s) 1 of US Patent No. 10847423 (Govindaraju) does not  teach further comprising:
a first nanowire structure having a long axis and a width, the long axis along a second direction, the second direction orthogonal to the direction, wherein the first gate electrode is over the first nanowire structure, and wherein the first contact electrode is over the first nanowire structure;
a second nanowire structure having a long axis and a width, the long axis along the second direction, wherein the second gate electrode is over the second nanowire structure, and wherein the second contact electrode is over the second nanowire structure.


Cea discloses in Fig 4F a first nanowire structure (Si)[0050] having a long axis and a width, the long axis along a second direction, the second direction orthogonal to the direction, wherein the first gate electrode (430) is over the first nanowire structure, 
a second nanowire structure (SiGe) having a long axis and a width, the long axis along the second direction, wherein the second gate electrode (432) is over the second nanowire structure, 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Cea to the teachings of Claim(s) 1 of US Patent No. 10847423 in order to improve the mobility of transistors[0004, Cea].  In doing so ,  wherein the first contact electrode [Claim(s) 1 of US Patent No. 10847423] is over the first nanowire structure(Si)[0050 of Cea]; and wherein the second contact electrode[Claim(s) 1 of US Patent No. 10847423]  is over the second nanowire structure(SiGe of Cea).

Regarding Claim 10, Claim(s) 1 of US Patent No. 10847423 (Govindaraju) teaches 
the integrated circuit structure of claim 9, 

Claim(s) 1 of US Patent No. 10847423 (Govindaraju) does not teach wherein the first channel body is a first nanowire, and the second channel body is second nanowire.
Cea discloses in Fig 4F wherein the first channel body is a first nanowire(Si)[0050], and the second channel body is second nanowire(SiGe).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Cea to the teachings of Claim(s) 1 of US Patent No. 10847423 in order to improve the mobility of transistors[0004, Cea].

Regarding Claim 23, Claim(s) 19, 20 of US Patent No. 10847423 (Govindaraju) teaches the computing device of claim 17, 

Claim(s) 19, 20 of US Patent No. 10847423 (Govindaraju) does not teach the integrated circuit structure further comprising:
a first nanowire structure having a long axis and a width, the long axis along a second direction, the second direction orthogonal to the direction, wherein the first gate electrode is over the first nanowire structure, and wherein the first contact electrode is over the first nanowire structure;
a second nanowire structure having a long axis and a width, the long axis along the second direction, wherein the second gate electrode is over the second nanowire structure, and wherein the second contact electrode is over the second nanowire structure.


Cea discloses in Fig 4F an integrated circuit structure further comprising:
a first nanowire structure  (Si)[0050 of Cea]  having a long axis and a width, the long axis along a second direction, the second direction orthogonal to the direction, wherein the first gate electrode(430) is over the first nanowire structure, 
a second nanowire structure(SiGe of Cea) having a long axis and a width, the long axis along the second direction, wherein the second gate electrode(432) is over the second nanowire structure, 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Cea to the teachings of Claim(s) 1 of US Patent No. 10847423 in order to improve the mobility of transistors[0004, Cea].  In doing so ,  and wherein the first contact electrode[Claim(s) 1 of US Patent No. 10847423] is over the first nanowire structure(Si)[0050 of Cea]; and wherein the second contact electrode[Claim(s) 1 of US Patent No. 10847423] is over the second nanowire structure(SiGe of Cea).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819